MITCHELL, MAIN, and STEINERT, JJ., dissent.
Respondent, a workman engaged in extrahazardous employment, made a report of accidental injuries said to have been suffered on December 9, 1931. The report, dated December 31, 1931, was signed by the claimant at the Western State Hospital for the insane and so shows on its face.
An investigation was made by the department, and the report made by the investigator shows the claimant to have been violently insane as early as December 11, 1931, and that he was known to have been committed to the hospital and was there confined. Notwithstanding this knowledge, the department, on February 15, 1932, rejected the claim because of insufficient proof that an accident had occurred in the course of the employment. The usual notice of rejection was sent by mail to the claimant at his home address.
The record shows that the claimant was adjudged insane by the superior court of Thurston county on December 15, 1931, and committed to the hospital; that he was paroled on January 17, 1932; and discharged as recovered on October 3, 1932. No guardian was ever appointed for him. There seems to have been a subsequent request to reopen the case, but by whom the record does not show. The request to reopen was rejected on March 12, 1932.
On October 12, 1932, after the court which had committed him had adjudged him to be recovered and had restored his civil rights, the claimant employed an attorney, who filed a petition for a rehearing of the claim in which it was alleged:
"That while working at an extrahazardous industry, in the employ of the Olympia Veneer Company, a corporation, *Page 511 
of Olympia, Washington, on the 9th day of December, 1931, he sustained an injury to his back, kidney and the lower left ribs on the left side, caused by a 48 x 96 inch plank falling with him while working, and there is a record of said claim having heretofore been filed in said department. That said claim has been heretofore acted upon by the said department of labor and industries and was rejected on the 15th day of February, 1932, and although your claimant was afterward examined by Dr. Miller of the said department, who found evidence of an old fracture to the left rib about four inches from the vertebra, and estimated a disability of about four weeks therefrom, although stating that he could not tell when said injury occurred, the department, nevertheless, refused to reconsider his claim and notified the claimant on March 12th, 1932, that the action of the department on February 15, 1932, would stand. That during all of said time mentioned from December 15th, 1931, to October 3, 1932, your claimant was legally incapacitated from filing a valid claim, from presenting evidence to sustain said claim, and from availing himself of the legal requisites of appealing from the decision of the department in rejecting his claim on the grounds of `not sufficient proof of an accident in the course of employment,' for the reason that claimant was adjudged by the superior court of Thurston county, on December 15, 1931, to be an insane person and was committed to the Western State Hospital, at Fort Steilacoom, Washington, from which he was not discharged as recovered, until October 3, 1932, and that during said time your petitioner never had a guardian appointed to conserve his estate and protect his legal rights and administer his estate.
"That 60 days have not passed since he was discharged by the superior court of Thurston county on the 6th day of October, 1932, as discharged as recovered from insanity and restored to all his legal rights as an elector of the state of Washington."
This petition was accompanied by supporting affidavits tending to show that an accident had occurred *Page 512 
in the course of the employment causing injuries as alleged.
The department promptly denied this petition upon the sole ground that the statute of limitations had run against the claim. Thereafter, the claimant attempted to file a new claim, which was likewise rejected. A petition for rehearing before the joint board was promptly filed, and as promptly denied on the same ground. Whereupon, an appeal was taken to the superior court, resulting in a judgment reversing the department and directing that a rehearing be had before the joint board.
Rem. Rev. Stat., § 7697, among other things, provides:
"Any claimant, employer or other person aggrieved by any such order, decision or award must, before he appeals to the courts, serve upon the director of labor and industries, by mail or personally, within sixty days from the day on which such copy of such order, decision or award was communicated to the applicant, an application for rehearing before the joint board of said department, . . ."
[1] The trial court seems to have adopted the view that the general statute, Rem. Rev. Stat., § 169, modifies the statutory provision which we have just quoted.
Rem. Rev. Stat., § 169, reads:
"If a person entitled to bring an action mentioned in this chapter, except for a penalty or forfeiture, or against a sheriff or other officer, for an escape, be, at the time the cause of action accrued, either under the age of twenty-one years, or insane, or imprisoned on a criminal charge, or in execution under the sentence of a court for a term less than his natural life, the time of such disability shall not be a part of the time limited for the commencement of action."
This section, or something very similar, has been in effect since 1854, and we think it relates to causes *Page 513 
of action generally rather than to these special statutory proceedings, and that it is of value here only as showing the general policy of the state with reference to persons under disability.
The question here presented must, we think, rest upon broad equitable principles rather than upon the strict terms of any statute.
[2] At common law, while a judgment might be taken against an insane person, yet equity would grant relief upon a sufficient showing that an injustice had been done; or, in other words, such a judgment was not void and could not be set aside upon collateral attack, but, upon a proper showing of a meritorious defense, equity would grant relief. Pollock v. Horn, 13 Wash. 626,43 P. 885, 52 Am. St. 66; Haines v. West, 101 Texas 226
[101 Tex. 226][101 Tex. 226], 105 S.W. 1118, 130 Am. St. 839; Stigers v. Brent, 50 Md. 214, 33 Am. Rep. 317.
The distinctions between actions at law and actions in equity have so far been abolished in this state as to permit of equitable defenses in law actions and, of course, the granting of equitable relief in actions at law. Certainly, the department, like the courts, must consider equitable rules in all proper cases.
The general policy of our laws is to protect those who are unable to protect themselves, and equitable doctrines grew naturally out of the humane desire to relieve under special circumstances from the harshness of strict legal rules. Our legislature has always been well advised of the uses and purposes of equity, and it would be abhorrent and contrary to established public policy to hold that the legislature intended by the limitations in the industrial insurance act to permit the department to deal ex parte with a workman's claim and deny his just rights unheard while he was known to be non compos mentis. *Page 514 
In enacting this statute, the legislature must have had in mind that equity would relieve in all proper cases from the hardships which otherwise would occur in enforcing the strict letter of the statute. We are convinced that the legislature never intended to deny this equitable right, and certainly, in the absence of a clear showing of a legislative intent to so deny equitable rights which existed at common law, we must hold that it has not done so.
[3] We think the petition for rehearing, which is a direct attack upon the judgment denying the claim, together with its supporting affidavits, presented sufficient facts to warrant equitable relief. The petition shows that the department actedex parte while the claimant was known to it to be insane. The claimant was in no condition to be heard or to give testimony. His supporting witnesses apparently were not discovered by the department, and hence the finding that there was a lack of proof is, in truth and in equity, unjustifiable. The character of the proof disclosed by the petition and supporting affidavits is such as is generally received and considered by the department to be sufficient.
We hold, therefore, that there was a sufficient showing to warrant relief on equitable grounds, and the judgment of the trial court is therefore affirmed.
BEALS, C.J., BLAKE, GERAGHTY, and HOLCOMB, JJ., concur.